Citation Nr: 0832988	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-38 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cancer of the tongue, 
throat, and neck.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from June 1954 to 
December 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran's service connection claim 
was adjudicated at that RO because he filed his claim based 
on ionizing radiation exposure, and VA has centralized the 
processing of such claims at that RO.  The veteran's 
residence is in Ohio, and that is the reason the RO in 
Cleveland, Ohio, is listed on the title page.  The veteran 
testified before the undersigned Veterans Law Judge at a 
hearing held at the Cleveland RO in July 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for cancer of the 
tongue, throat and neck due to exposure to radiation in 
service.  When he filed his claim, he reported that when he 
was stationed at Ladd Air Force Base in Alaska form 1955 to 
1957, he was required to wear dosimeters due to some sort of 
radiation.  The veteran also requested that he be considered 
for service connection for the same conditions due to in-
service smoking and nicotine dependence stating that the did 
not smoke until after he entered service.  On a Radiation 
Risk Activity Information Sheet dated in February 2007, the 
veteran said he was exposed to radiation from tests involving 
detonation of nuclear devices in the Aleutian Islands from 
1955 to 1957.  

In general, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the United States Court of Appeals for 
Veterans Claims (Court).  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means:  onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).  Specifically, service before 
January 1, 1974, on Amchitka Island, Alaska, qualifies as a 
radiation-risk activity if, during such service, the veteran 
was exposed to ionizing radiation in the performance of duty 
related to the Long Shot, Milrow, or Cannikin underground 
nuclear tests.  38 C.F.R. § 3.309(d)(3)(ii)(D)(2).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) are:  leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).  

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under 
§ 3.311, the evidence must show the following: (1) the 
veteran was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. 
§ 3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation.  38 C.F.R. 
§ 3.311(b)(2).  

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, the VA Under Secretary for Health will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  Id.  

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Based on the veteran's statements that he wore dosimeters 
while he was stationed at Ladd AFB in Alaska and spent most 
of his on-duty time outdoors because he was a security guard 
and air policeman, the Jackson RO requested a DD Form 1141, 
Record of Exposure to Ionizing Radiation, from the National 
Personnel Records Center (NPRC), and in February 2007 that 
organization reported that such a form was not in the 
veteran's records.  In June 2007, in response to the Jackson 
RO's request for radiation exposure information for the 
veteran, the Chief, Radiation Protection Division and USAF 
Radioisotope Committee Secretariat of the Office of the 
Surgeon General of the Air Force stated it had queried the 
USAF Master Radiation Exposure Registry for records of 
occupational radiation exposure monitoring pertaining to the 
veteran.  The USAF Office of Surgeon General stated it found 
no external or internal exposure data for the veteran and 
stated it was not able to reconstruct a dose estimate for the 
veteran based on his duties as a security guard at Ladd AFB.  

In its June 2007 letter, the USAF Office of Surgeon General 
explained that the dosimeter worn by the veteran may have 
been a DT-60 badge commonly distributed to Air Force 
personnel for medical readiness purposes in the event of 
nuclear attack.  The letter further stated that the Air Force 
Safety Center is unaware of any event where these devices 
were used to establish radiation exposure for individuals.  
In addition, the letter noted that the veteran claimed 
exposure during 1955 to 1957 from an unspecified source of 
radiation, but presumably associated with nuclear weapons 
tests.  The letter pointed out that Department of Energy 
records do not indicate any U.S. nuclear weapons tests 
occurred in or near Alaska in the 1955 to 1957 time frame 
(http://www.nv.doe.gov/library/publications/historical.aspx).  
Based on this information, in its August 2007 rating 
decision, the RO found the evidence failed to show exposure 
to ionizing radiation during service.  

At the July 2008 hearing, the veteran presented testimony to 
the effect that he continues to contend that he was exposed 
to ionizing radiation in service and in this regard he stated 
that although "they" said that underground tests were not 
done in the Aleutian Islands, at the time he filed his 
substantive appeal a veterans counselor had made a list of 
three nuclear tests done in the Aleutian Islands during the 
time he was there.  After the hearing, the veteran submitted 
a handwritten list that reads:  Operation GREENHOUSE - 
Eniwetok, Operation CASTLE - "Ebeye," and Operation REDWING 
- Bikini, and the list is followed by the words Amchitka 
Aleutian Islands.  The Board notes that 38 C.F.R. § 3.309(d) 
shows that Operation GREENHOUSE was from April 1951 to 
June 1951, Operation CASTLE was from March 1954 to May 1954, 
and Operation REDWING was from May 1956 to August 1956.  
Further, the Department of Energy website referenced by the 
Office of the Surgeon General of the USAF in its June 2007 
letter shows that Operation GREEHOUSE was conducted at 
Eniwetok, Operation CASTLE was conducted at Bikini Island and 
Eniwetok, and Operation REDWING was conducted at Bikini 
Island and Eniwetok.  On remand, the veteran should be 
requested to clarify whether it is his contention that he was 
exposed to ionizing radiation from these nuclear weapons 
tests.  If so, further development should be undertaken as 
directed by the provisions of 38 C.F.R. § 3.311.  

At the hearing, the veteran also testified that he thinks one 
source of his exposure to radiation in service was from a 
huge radar installation within 30 miles of his base.  He 
testified that it was an early warning radar, with radars 
bigger than water towers.  He said the radars were in 
operation the whole time he was at Ladd AFB, and he said that 
most of the day his duties were outside, while working on the 
flight line.  

The Board observes that the Court has noted that articles 
presented to it establish that radar equipment emits 
microwave-type non-ionizing radiation.  See Rucker v. Brown, 
10 Vet. App. 67, 69 (1997) citing The Microwave Problem, 
Scientific American, September 1986; Effects upon Health of 
Occupational Exposure to Microwave Radiation (RADAR), 
American Journal of Epidemiology, Vol. 112, 1980; and 
Biological effects of Radiofrequency Radiation, United States 
Environmental Protection Agency, September 1984.  

Review of the record shows that the veteran's cancer was 
first diagnosed in 2006.  At the hearing, the veteran 
testified that he found a small spot on his tongue at that 
time.  Private medical record show that the veteran presented 
with enlarged lymph nodes in his left neck and that a biopsy 
in April 2006 showed well-differentiated metastatic squamous 
cell carcinoma.  Biopsy of the pharynx in June 2006 showed 
squamous cell carcinoma that was felt to be located in the 
tongue base.  This was classified as stage IVA squamous cell 
carcinoma of the left base of the tongue, and the veteran 
underwent concurrent radiation and chemotherapy followed by 
continued Erbitux chemotherapy.  The most recent medical 
evidence is an April 2007 progress note from Springfield 
Hematology and Oncology Associates in which it is stated the 
veteran is now close to a year from his diagnosis of 
metastatic well-differentiated keratinizing squamous cell 
carcinoma of the tongue, with neck node metastases (stage IVA 
disease, T3N2M0).  

The record includes an August 2006 letter from the veteran's 
radiation oncologist who referred to the veteran having been 
required to wear a dosimeter while he was stationed at Ladd 
AFB in Alaska for two years in the 1950s.  The physician said 
that in his opinion that it is plausible that the squamous 
cell carcinoma of the head and neck could have been caused by 
prior radiation exposure and that it is just as likely as not 
that the cancer was caused by the veteran's exposure to the 
radiation in service.  The physician did not specify the type 
of radiation, ionizing or non-ionizing radiation.  

Fulfillment of VA's duty to assist a claimant includes 
providing a medical examination or obtaining a medical 
opinion where it is deemed necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  In a claim for service connection, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits 
still triggers the duty to assist if it indicates that the 
veteran's condition may be associated with service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 
38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for 
purposes of a VA examination).  

In view of the foregoing, and after clarification as to the 
veteran's contentions concerning exposure to ionizing 
radiation, additional development, including obtaining a 
radiation dose estimate pursuant to 38 C.F.R. § 3.311 if 
warranted, should be accomplished.  In any event, the veteran 
should be provided a VA examination by an appropriate 
physician and that physician, after examination of the 
veteran and review of the record, should provide an opinion 
as to whether it is at least as likely as not that the 
veteran's claimed cancers are due to exposure to microwave 
(non-ionizing) radiation from early warning radars in 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he state specifically whether he is 
claiming exposure to ionizing radiation 
from the U.S. nuclear weapons tests on 
the list submitted in July 2008, namely:  
Operation GREENHOUSE, which was conducted 
at Eniwetok from April 1951 to June 1951; 
Operation CASTLE, which was conducted at 
Bikini Island and Eniwetok from 
March 1954 to May 1954; and Operation 
REDWING, which was conducted at Bikini 
Island and Eniwetok from May 1956 to 
August 1956.  

If the veteran is claiming such exposure 
to ionizing radiation, further 
development should be undertaken as 
directed by the provisions of 38 C.F.R. 
§ 3.311.  

2.  In any event, action should be taken 
to arrange for VA examination of the 
veteran by an appropriate physician.  The 
veteran's entire claims fie, to include a 
complete copy of this REMAND, should be 
provided to the physician, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
indicated studies should be performed.  

After review of the claims file and 
examination of the veteran, the physician 
should provide an opinion as to the most 
probable etiology of the veteran's cancer 
of the tongue, throat, and neck.  The 
physician should also render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (50 percent probability or higher) 
that the veteran's primary cancer of the 
base of the tongue is related to his 
service, to include exposure to microwave 
non-ionizing radiation from early warning 
radars.  In rendering the requested 
opinions, the physician should consider 
specifically and discuss the private 
medical evidence and the August 2006 
medical opinion that related the 
veteran's cancer to exposure to radiation 
in service without specifying the type of 
radiation.  

The physician should provide an 
explanation of the rationale for the 
opinions and that the claims file was 
available for review should be noted in 
the examination report.  

3.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate the claim of 
entitlement to service connection for 
cancer of the tongue, throat, and neck.  
If the claim remains denied, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




